Proceeding pursuant to CPLR article 78 to review a determination of the Public Employment Relations Board, dated January 11, 1982 and made after a hearing, which found, inter alia, that petitioner had violated section 209-a (subd 1, pars [a], [c]) of the Civil Service Law. The board has counterclaimed for enforcement of its determination. Determination confirmed and proceeding dismissed on the merits, with one bill of costs. The counterclaim is granted. No opinion. Titone, J. P., Weinstein, Thompson and Brown, JJ., concur.